ACCEPTED
                                                                                                01-14-00904-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                          1/15/2015 12:27:30 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK


                                    CASE NO. Ol-14-00904-CV

                                 IN THE COURT OF APPEALS                       FILED IN
                                                                        1st COURT OF APPEALS
                              FOR THE FIRST DISTRICT OF TEXAS               HOUSTON, TEXAS
                                                                        1/15/2015 12:27:30 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk
 GRAMERCY ADVISORS LLC, GRAMERCY ASSET MANAGEMENT, LLC,
 GRAMERCY LOCAL MARKETS RECOVERY FUND LLC and GRAMERCY
                 FINANCIAL SERVICES, LLC

                                             Appellants
                                                 v.

 R.K. LOWRY, JR., L-F ALLING CREEK LLC, RUSSELL A. CHABAUD, R-
 RAC WIMBLEDON, LLC, JOHN P. MOFFITT, J-JASON LLC, RUSSELL A.
       CHABAUD, TRUSTEE OF THE RUSSELL G. CHABAUD 1999
   INVESTMENT TRUST, R-ASHLEY WIMBLEDON, LLC, RUSSELL A.
  CHABAUD, TRUSTEE OF THE AUDRY CHABAUD 1999 INVESTMENT
 TRUST, R-AUDREY WIMBLEDON, LLC, LMC RECOVERY FUND, LLC,
UNION GAS FUNDING I, L.P., RANA HOLDINGS, LLC, WESTY I LLC, AND
                            MOGI, LLC,

                                             Appellees.


                           Appeal From The District Court of Harris County
                                          80th District Court
                                     Trial Cause No. 2008-74262


    SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLANTS' BRIEF BY APPELLANTS GRAMERCY ADVISORS LLC,
   GRAMERCY ASSET MANAGEMENT, LLC, GRAMERCY LOCAL
  MARKETS RECOVERY FUND LLC and GRAMERCY FINANCIAL
                      SERVICES, LLC




MHDocs 5901773_1 \0862.1
TO THE HONORABLE FIRST COURT OF APPEALS:

         Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b),

Appellants        Gramercy       Advisors   LLC, Gramercy         Asset   Management,   LLC,

Gramercy Local Markets Recovery Fund LLC and Gramercy Financial Services,

LLC (collectively, "Gramercy") submit this unopposed motion to extend the time

for filing their appellate brief in this matter.

         1.       The deadline for Gramercy to file its brief is currently January 21,

2015.

         2.       Gramercy respectfully requests a 12-day extension of time, until

February 2,2015, to file its appellate brief.

         3.       Gramercy requests this second extension because the parties have not

yet been able to obtain a copy of the Clerk's Record or the Reporter's Record

(collectively, the "Record").            The Record was filed in this Court under seal

pursuant to the            so"   District Court's       Sealing Order dated June 20, 2014.

Gramercy's request for a copy of the Record was denied because no Order or other

similar instrument authorizes release of the Record to any of the parties.               The

parties need a copy of the Record so they can properly prepare citations in their

respective appellate briefs.          To obtain a copy, the parties have filed an agreed

request on January 15, 2015, in the             so"      District Court for entry of an order

granting the parties access to these documents.                Once that order is signed, the

                                                    2

MHDocs 5901773_1 10862.1
parties will then file an agreed request with the Harris County District Clerk asking

him to supplement the Record with the order authorizing the parties to obtain a

copy of the Record.           A second extension of time is necessary to ensure this

process's timely completion and so Gramercy may properly prepare its citations.

         4.        Gramercy has requested only one time extension in this matter, which

this Court granted. This extension is not sought for the purpose of delay, but so

that Gramercy can thoroughly brief the issues before the Court.

         5.        Appellees' counsel does not object to the relief sought herein.

         FOR THE FOREGOING REASONS, Gramercy respectfully requests that

this Court grant a 12-day extension of time, extending Gramercy's deadline until

February 2, 2015, or, alternatively, grant such other and further relief as it shall

deem just and proper.

                                                    Respectfully submitted,




                                                    By: David C. Mattka




                                                3

MHDocs 5901773_1   10862.1
David C. Mattka (TSB No. 13231500)
MUNSCH HARDT KOPF & HARR, P.C.
401 Congress Avenue, Suite 3050
Austin, Texas 78701
(512) 391-6100 (telephone)
(512) 391-6149 (facsimile)
E-mail: dmattka@munsch.com

Daniel M. Hibshoosh (pro hac vice, pending)
O'SHEA PARTNERS LLP
521 Fifth Avenue
25th Floor
New York, New York 10175
Tel: (212) 682-4426
Fax: (212) 682-4437
E-mail: dhibshoosh@osheapartners.com




                                       4

MHDocs 5901773_1 \0862.1
                           CERTIFICATE   OF CONFERENCE

       I certify that I conferred via e-mail correspondence with W. Ralph Canada,
Jr., lead counsel for Appellees, on January 14th and 15th of 2015 and that
Appellees do not oppose this Second Unopposed Motion to Extend Time to File
Appellants' Brief.




                             CERTIFICATE       OF SERVICE

       As required by Texas rule of Appellate Procedure 6.3 and 9.5, I hereby
certify that on January 15, 2015, I served this document via e-filing and e-mail on
the following:

         W. Ralph Canada, Jr.
         ralphc@lfdlaw.com
         David R. Deary
         davidd@lfdlaw.com
         Wilson Wray
         wilsonw@lfdlaw.com
         Tyler Simpson
         tylers@lfdlaw.com
         Loewinsohn Flegel Deary, LLP
          12377 Merit Drive, Suite 900
         Dallas, Texas 75251
         Attorneys for Appellees


                                        "'.
                                     David
                                           A--c-------
                                            C. Mattka




                                           5

MHDocs 5901773_1 10862.1